Case 1:16-cv-00430-CBA-ST Document 99-16 Filed 02/23/21 Page 1 of 9 PageID #: 2186




      District Court   Denver Probate Court
   Denver County, Colorado
   Court Address:
   1437 Bannock Street                                                                        
   Denver, Colorado 80202                                                                  

   In the Interest of:

   JOANNE BLACK
                                                                                             COURT USE ONLY
   Respondent
   Court Visitor:                                                                 Case Number: 12 PR 1772
   Linda Lee Babcock
   Post Office Box 217
   Elizabeth, Colorado 80107

   Phone Number: 720 261 8896                                                     Division    Courtroom
   E-mail: LindaLeeBabcock17@gmail.com
   FAX Number: NONE                 Atty. Reg. #. NONE
                                           VISITOR’S REPORT
                              GUARDIANSHIP    CONSERVATORSHIP                           COMBINED

  Instruction to court visitor: Please complete every applicable section of this form. If a section is not
  applicable, please enter N/A.

   I, Linda Lee Babcock, submit the following report concerning the investigation that I conducted as the court-
  appointed visitor in this guardianship pursuant to §15-14-305, C.R.S.     conservatorship pursuant to §15-14-
  406, C.R.S.

  Summary:                                                                                          Yes       No
       A. A lawyer should be appointed to represent the respondent.                                           
                   Reason:     The respondent requested a lawyer.
                            Other: The respondent already has a court appointed attorney-Lisa DiPonio.
             B. A guardian ad litem should be appointed to represent the respondent’s
                best interests.                                                                     
                Reason: The respondent already has a GAL appointed, Gayle Young.
             C. A professional evaluator should be appointed to examine the respondent and          
                prepare an evaluation.
                Reason:     The respondent has demanded an evaluation.
                                Other: The respondent has been in a psychiatric facility for the last 16 months and has
                            been fully evaluated.
             D.    I believe the proposed guardianship, including the type of guardianship, is
                   appropriate and that less restrictive means of intervention are unavailable.              
                   Suggested limitations on guardian’s powers and duties: NONE.
             E.    The nominated guardian should be appointed for the respondent.                            
             F.    I believe the proposed conservatorship, including the type of conservatorship,
                   is appropriate and that less restrictive means of intervention are unavailable.           
                   Suggested limitations on conservator’s powers and duties, and assets over
                   which the conservator should be granted authority: N/A
             G.    The nominated conservator should be appointed for the respondent. N/A                     
  
  
  JDF 810T        R9/11 VISITOR’S REPORT                                                        Page 1 of 8
Case 1:16-cv-00430-CBA-ST Document 99-16 Filed 02/23/21 Page 2 of 9 PageID #: 2187




             H. Significant concern(s):

                   **This court visitor’s significant concern is that there is a lot of family discord and disagreement
                   between Mr. Black and Mrs. Wrigley and Mr. Dain. There are many accusations, allegations and
                   finger pointing between all of the family members and it is difficult to get beyond the “he said/she
                   said”. How this influences the respondent and her mental health status is not clear but the respondent
                   appears to get caught up in the family turmoil and gets information from family members that
                   appears to “fuel” her suspicions against Mr. Black. This court visitor is unable to distinguish between
                   what is speculation and what is the truth. Regardless of who is appointed as the respondent’s
                   guardian, it is believed by this court visitor that there is going to continue to be acrimony and hard
                   feelings between all involved parties. It is believed that this does not help the respondent especially in
                   light of her mental illness and potential discharge.

                   **This court visitor is not recommending the petitioner as her guardian. The respondent is on her
                   medications currently and is lucid and articulate. She is able to state clearly that she does not want
                   Mr. Black to be her guardian and feels that Mr. Black could be potentially punitive towards her. Her
                   fears are enhanced by what she hears from other family members and she becomes very anxious
                   about her discharge from the psychiatric facility and where she will reside after discharge. The
                   respondent’s two cousins, Cherie Wrigley and Anthony Dain appear to genuinely care for the
                   respondent but the family discord and accusations around money matters must affect the respondent.
                   It is this court visitor’s opinion that a 3rd party-non family member professional private guardian be
                   appointed to be the respondent’s guardian. It is also believed that a local professional guardian (in
                   New York state) be appointed as this would be beneficial in having face to face contact with the
                   respondent (to build trust, etc.) and to be aware of what post discharge resources would be available
                   and would be the best fit for the respondent. The respondent appears to have the resources to cover
                   the cost of a private guardian and the respondent will hopefully not be as exposed to the family
                   dynamics as she is currently. Decisions about living arrangements and other important decisions
                   could be made by a neutral 3rd party who would not benefit from any arrangement that would be
                   chosen for the respondent and that would be in her best interests.


  I.         Observations:
             A.        The activities of daily living (daily functions) that the respondent can manage without assistance;
                       could manage with the assistance of supportive services or benefits, including the use of
                       appropriate technological assistance; and cannot manage are as follows:
                        Due to the respondent being out of state, she cannot be observed as far as hygiene, gait, etc.
             B.        The financial functions that the respondent can or cannot effectively manage:
                        The court visitor is unable to determine this over the phone.


  II.        Interview of Respondent: *****NOTE: This court visitor has only had phone
             contact since she is located out of state.

  I interviewed the respondent, on the PHONE, on 21 September 2014 at South Beach Psychiatric Center. I
  provided the Notice of Rights to Respondent (JDF 797) and, to the extent the respondent was able to understand,
  explained the rights contained therein.

             A.        Other persons present at the interview:
                       The first phone call-no one else was present. The second phone call-Her cousin, Cherie Wrigley
                       was present in the room. The third call-no one else was present. All of these calls were took place
                       on 09/21/2014.
             B.        Respondent’s physical appearance:


  JDF 810T        R9/11 VISITOR’S REPORT                                                          Page 2 of 8
Case 1:16-cv-00430-CBA-ST Document 99-16 Filed 02/23/21 Page 3 of 9 PageID #: 2188



                       The interview with the respondent was done over the phone as she is in a psychiatric hospital in
                       New York State. This court visitor had 3 phone call conversations with the respondent on
                       09/21/2014. This court visitor has had her case back in 2012 when Ms. Black was not on her
                       medications and was flagrantly delusional and very paranoid. Face to face contact was not able
                       to be made in 2012 (she refused) but there were phone conversations that illustrated her then
                       current mental state. The respondent said that she does not remember having any contact with
                       this writer when she was here in Colorado in 2012.

                       The respondent was alert and oriented. She came across today as pleasant, articulate and well
                       spoken about what she wants and what she needs. Ms. Black made it very clear that she did not
                       want her brother, Bernard Black, to be her guardian. She expressed suspicions about him-
                       wanting to take her money, her jewelry, clothes, etc. and at this juncture, it did not seem to sound
                       paranoid. She had unpleasant things to say about Mr. Black and his visit that just occurred
                       recently at the psychiatric hospital. On the second call, Ms. Wrigley called and then handed the
                       phone to Joanne. The conversation continued about not wanting Mr. Black as her guardian and
                       allegations about her money being stolen, etc.

                       On the third phone call, when this court visitor was going over the typical questions on the court
                       visitor report, she sounded increasingly suspicious and on the verge of being paranoid. She
                       refused to give this court visitor the name of her doctor currently and said she would NOT give
                       permission for her doctor to speak to this writer or to the court. The respondent said, “I am
                       counting on my doctor to release me from here and I don’t want you or the court to know anything
                       more than is necessary.” The explanation was given again about what this court visitor’s role is
                       and the respondent still would not allow any additional information to be shared with this writer by
                       her treating physician. “I did not know you were going to speak to her.”

                       According to the respondent, she plans on NOT returning to Colorado after discharge and that
                       her plan is to stay on her psychotropic medications.
             C.        Respondent was oriented to time and place                                       Yes     No
             D.        After I explained the substance of the petition, the nature, purpose, and effect of the proceeding,
                       and the general powers and duties of a guardian, conservator, or both, as appropriate to this
                       case, I asked the following questions and the respondent answered as follows:
                       1. Do you understand what I’ve explained to you?                  Yes     No      Did not respond
                          If No, please explain or comment

                       2. Do you understand the statement of rights (JDF 797)?           Yes     No      Did not respond

                       3. Do you have a lawyer?                                      Yes     No    Did not respond
                          If Yes, please provide name***””I don’t know.” Her attorney is Lisa DiPonio.

                       4. Do you want a lawyer to be appointed for you?                 Yes      No     Did not respond
                          If Yes, please explain: ***”I don’t know.”

                       5. Do you have a doctor?                                         Yes      No      Did not respond
                          If Yes, please provide name:***”I will not give you her name.”

                       6. Is your doctor the same doctor who provided the letter attached to the petition filed in these
                          proceedings?     N/A                                                Yes       No      Did not
                          respond
                       7. Who are the family members or other people who are the most helpful to you?
                          “Cherie Wrigley; Anthony Dain and my friend, Esaun Pinto.”




  JDF 810T        R9/11 VISITOR’S REPORT                                                        Page 3 of 8
Case 1:16-cv-00430-CBA-ST Document 99-16 Filed 02/23/21 Page 4 of 9 PageID #: 2189




  Guardianship Only
             1. Do you need any help with your daily living activities or
                daily functions?                                                    Yes     No         Did not respond
                If Yes, in what areas?

             2. Do you know the proposed guardian?                                  Yes     No         Did not respond
                Proposed guardian is my brother/Bernard Black.

             3. Do you think that he or she should be appointed as your guardian?
                                                                                     Yes        No      Did not respond

             4. How do you feel about the proposed guardianship? (Scope, powers, duties and duration.)
                  Did not respond
                       Responded as follows: “I don’t want him to be my guardian or my friend-anyone else but

                   not him. What he wants for me is bad and what I want for me is good. He has taken my social
                   security check from me while I have been in the hospital. He is a stranger to me. I have
                   struggled with my medical health all of my life and I have been fighting for organic health
                   food; exercise; etc for a healthier life. He provides rationalizations for why I cannot have
                   things…even my clothes. He told me that I have to come to his house in order for me to get
                   my clothes. There has not been any relationship between us and he has never given me any
                   money. He considers me to be his property. The court needs to know if I die, my brother and
                   his children will be the beneficiaries.”


  Conservatorship Only-N/A

             1. Do you need any help with your finances?                         Yes       No        Did not respond
                Identify specific areas (check writing, bill paying, etc.)

             2. Do you know the proposed conservator?                              Yes     No         Did not respond
                Proposed conservator is      .


             3. Do you think that he or she should be appointed as
                your conservator?                                                  Yes     No         Did not respond

             4. How do you feel about the proposed conservatorship? (Scope, powers, duties and duration.)
                  Did not respond
                       Responded as follows:


  III.       Interview of Person Nominated as Guardian:
             A.        Date and place of interview:
                       By phone on 09/21/2014.
             B.        Person seeking appointment was asked and responded as follows:

                       1. Name and address:
                           Bernard Black, 2829 Sheridan Place, Evanston, Illinois 60201
                       2. Relationship (including non-family) to respondent:

  JDF 810T        R9/11 VISITOR’S REPORT                                                        Page 4 of 8
Case 1:16-cv-00430-CBA-ST Document 99-16 Filed 02/23/21 Page 5 of 9 PageID #: 2190



                           “Brother.”
                           Occupation: “Professor at Northwestern University.”
                       3. Why was this petition initiated?
                           “For two reasons: l. There might be some advantage to having full guardianship as Joanne
                           approaches release from the mental hospital-I would have some power to ensure she takes
                           her meds-I could withhold her funds if she does not comply. Cousins Mrs. Wrigley and Mr.
                           Dain are attempting to take control of guardianship and conservatorship by seeking
                           guardianship in New York and taking it out of Colorado. 2. If Joanne ever gets to the point of
                           having a health care proxy, she will have one.”
                       4. Where has the respondent resided during the last three months?
                           “South Beach Psychiatric Center.”
                           a. Who, if anyone, has been caring for the respondent during this period?
                               “The hospital has.”

                           b. What type of care has been provided?
                                None
                                   In-home care
                                   Assisted living
                                   Hospital or nursing home-South Beach Psychiatric Center for last 16 months.

                           c. What type of care will be provided if you are appointed as guardian?
                                  None             ***COURT VISITOR NOTE: Mr. Black said, “As Joanne’s health
                              allows, we will go in steps. I will find a place that is a good half way house and if
                              she succeeds at that, I will work towards an independent living arrangement in her
                              own apartment and have her attend a day program.”
                                  In-home care
                                   Assisted living
                                   Hospital or nursing home

                       5. What changes in residence are contemplated?
                            None ***COURT VISITOR NOTE: Please see the answer above.
                              Private home        Other facility. Please provide name and address:

                       6. What are your qualifications to be guardian for respondent? “I am her brother, am the
                          closest living relative, and her financial conservator. I am a genuine expert in finance and it is
                          my duty to my mother and my sister.”



  IV.        Interview of Person Nominated as Conservator: N/A
             A.        Date and place of interview:



             B.        Person seeking appointment was asked and responded as follows:

                       1. Name and address:

  JDF 810T        R9/11 VISITOR’S REPORT                                                          Page 5 of 8
Case 1:16-cv-00430-CBA-ST Document 99-16 Filed 02/23/21 Page 6 of 9 PageID #: 2191




                       2. Relationship (including non-family) to respondent:



                       3. Occupation:
                       4. Why was this petition initiated?



                       5. Where has the respondent resided during the last three months?



                       6. Who, if anyone, has been handling the respondent’s financial affairs during this period?



                       7. Does the respondent owe you (conservator nominee) any money or property?            Yes      No
                          If Yes, please explain.

                       8. Do you (conservator nominee) owe the respondent any money or property?             Yes     No
                          If Yes, please explain.
                       9. What are your qualifications to be conservator for respondent?



  V.         Interview of Petitioner, if Different than the Nominated Guardian or Conservator:
             N/A
             A.        Name of person:
             B.        Date and place of interview:

             C.        Petitioner was asked and responded as follows:
                       1.      Occupation:

                       2.      Have there been any significant changes since you filed the petition?         Yes     No
                            Comments:


  VI.        Interview of Other Interested Persons:
             D.        Name of person: Esaun Pinto Relationship to respondent:      Was the private investigator and
                       now is her friend/confidant.
             E.        Date and place of interview:
                       By phone on 09/22/2014
             F.        Other person asked and responded as follows:
                       1.      Address: 50 W. 17th Street, New York, New York 10011
                       2.      Occupation: “Private Investigator.”

                       3.      Should a guardian or conservator be appointed?                                Yes     No


  JDF 810T        R9/11 VISITOR’S REPORT                                                       Page 6 of 8
Case 1:16-cv-00430-CBA-ST Document 99-16 Filed 02/23/21 Page 7 of 9 PageID #: 2192



                           Comments: “I think it is a horrible idea to have Mr. Black become her guardian. We met with
                           him last Thursday and it was a disaster. Everything about him was cruel-his answers were
                           short and his demeanor was cool. Joanne was really nervous and her anxiety level was
                           through the roof. She took what he said as a threat. She requested certain things like her
                           clothes and he refused. He would not compromise and he did have show any optimism about
                           her recovery and her ability to stay out of the hospital. He was difficult and cold. He really
                           pushes her buttons and does not look out for her best interests. As far as a recommendation
                           for a guardian, I would say Cherie. Joanne has requested that Cherie and I be co- guardians
                           for her. I told her that I did not know enough about guardianship, etc to agree to this. I think
                           that her guardian should be a relative. She is lucid but there still may be some delusions
                           there.
                           ***COURT VISITOR’S NOTE: Mr. Pinto presents very well over the phone. He did admit that
                           he is paid to spend time with Joanne and to visit with her but not “every the time”. His charge
                           is $100/per hour. Mr. Pinto related that currently he is not being paid and intimated that it was
                           due to the conflict about money amongst the relatives.



  Note:                This section should be completed as many times as there are interested persons
                       interviewed. Attach the additional interview notes to this report.


  VII.       Report on Condition of Respondent’s Current Residence: ***Court visitor’s note:
             This court visitor was unable to do this as the respondent is residing in a
             psychiatric facility in another state.
             A.        Date visited: _       /      /

             B.        Address:
             C.        Type of dwelling:

             D.        Condition:
                       1. Lawn and landscaping:
                       2. Exterior:
                           a. Interior:

                           b. Utilities working     Yes     No Additional comments

                           c. Clean                 Yes     No Additional comments
                            d. Fire hazards        Yes     No Additional comments
                            e. Other (explain)
             E.        I believe the respondent’s current dwelling meets his or her needs.              Yes      No
             F.




  JDF 810T        R9/11 VISITOR’S REPORT                                                           Page 7 of 8
Case 1:16-cv-00430-CBA-ST Document 99-16 Filed 02/23/21 Page 8 of 9 PageID #: 2193




  VII.       Report on Condition of Respondent’s Proposed Residence, if a change is
             contemplated: ****Court Visitor’s note: This has not been definitively determined
             at the writing of this court report.
             A.        Date visited:       /      /

             B.        Address:
             C.        Type of dwelling:
             D.        Condition:
                       1. Lawn and landscaping:
                       2. Exterior:
                       3. Interior:

                           a. Utilities working       Yes   No Additional comments
                           b. Clean                   Yes   No Additional comments
                            c. Fire hazards        Yes    No Additional comments
                            d. Other (explain)
             E.        I believe the respondent’s proposed dwelling meets his or her needs.                 Yes      No
             F.


  VIII.      Physicians or Other Persons Who Are Known to Have Treated, Advised, or
             Assessed the Respondent’s Relevant Physical or Mental Condition:
             Please identify the sources of the information:

             A.        Physicians and psychiatrists: Dr.Noshin Chowdhury/South Beach Psychiatric Center
                       Comments: “Mr. Black came into her case only recently when there was talk about discharge.
                       Ms. Wrigley supplied a good psychiatric history and Mr. Pinto has been there for every aspect of
                       her care consistently. I would need more information before I can make a solid confirmation
                       (either for or against) about guardianship by Mr. Black. I disagree with Mr. Black’s
                       recommendation of level of care after her release from the hospital. He is suggesting a half way
                       house but that is not enough. Joanne is going to need a more supervised setting where her
                       medications are monitored. There has been some discussion of misappropriation of her funds by
                       Mr. Black.” ***Court visitor’s note: This writer asked about a potential discharge date and Dr.
                       Chowdhury indicated that there is not a discharge date at this time.

             B.        Psychologists and psychotherapists:
                       Comments:

             C.        Nurses and nurse aids:
                       Comments:
             D.        Other compensated health care providers:
                       Comments:
             E.        Family members, relatives, and friends: Samuel Black/nephew:
                       Comments: “My general opinion is at this moment-he is the best person available to be her
                       guardian.” (He is talking about Bernard Black)

  JDF 810T        R9/11 VISITOR’S REPORT                                                      Page 8 of 8
Case 1:16-cv-00430-CBA-ST Document 99-16 Filed 02/23/21 Page 9 of 9 PageID #: 2194




             F.        Others: Cherie Wrigley/cousin
                       Comments: “She has been in the mental hospital for 16 months. Bernie has never had an interest
                       in her and he has not been close to her. He did not see her once when she was in and out of the
                       hospitals. His mother did not want him to be Joanne’s guardian. The doctors have deemed her
                       competent to be able pick her own guardian. He has threatened, in writing, to withhold money if
                       she does not comply with his demands. He has threatened me if I don’t listen to him. He does not
                       consider her first. In their mother’s will and special needs trust, her mother indicated that she
                       wanted happiness for Joanne. I have paid for Joanne’s dental needs and he refuses to pay me
                       back. She needed the dental care and I paid out of my own pocket (between five and six
                       thousand dollars). He is keeping it (the legal proceedings) in Colorado as it is easier for him.”
                       ***Note: The dental care was provided for Joanne in July/August 2014. Mrs. Wrigley also
                       indicated that she will be filing in New York for guardianship and possibly co-guardianship with
                       Anthony Dain in regards to Joanne. She indicated also that she has already consulted an
                       attorney. She also related that Mr. Black has “threatened” her if she does file in New York for
                       guardianship. Mrs. Wrigley thinks that since Joanne had only been in Colorado for about 10
                       months (Joanne reportedly was a lifelong resident of New York) and that Joanne considers New
                       York to be her home. Due to this, Mrs. Wrigley thinks that the guardianship should be under the
                       New York State’s jurisdiction. Recently Mr. Black has visited Joanne at the psychiatric hospital
                       and Mrs. Wrigley reported: “Joanne has been increasingly agitated and upset since his visit. This
                       is an example of how toxic he is to her.”


                       Anthony Dain/cousin-
                       Comments: “It would be the worst possible thing for Joanne to have Bernie as her guardian.
                       Bernie does not have a relationship with Joanne…He just saw her for the first time since he
                       applied for guardianship. He does not know her. He is cold, distant, mean and calculating. He has
                       never been close to understand her mental illness. His interest is to minimize the costs in order to
                       preserve her assets. He is trying to force her where to live and to minimize the amount for her
                       care and well being. Whatever money is left over goes to his children. I am sorry that I made him
                       co- trustee. When she takes her meds, she is lucid and competent. Her mother said she wanted
                       Joanne to live on her own and get assistance, if needed, that was her mother’s wish. Cherie has
                       been there for her for the last 40 years and she was the one who tracked her to Colorado and
                       brought her back to New York. She is the one who went the extra mile.”

  I represent that there is no conflict of interest between any party and me.



  Date: 09/23/2014                                                     /s/Linda Lee Babcock, M.A.
                                                                   Signature of Court Visitor




  JDF 810T        R9/11 VISITOR’S REPORT                                                        Page 9 of 8
